Title: Benjamin Harrison to Virginia Delegates, 16 November 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
In Council 16th. Novem: 1782.
I have your favor by the last post, and think with you that it is problematical whether the British quit Charles Town or not, tho’ on the 25th. of last Month they had made such advances towards it that hopes are to be entertain’d of their being embarked before the countermanding orders arrive. If this should be the case, & they still entertain hopes of conquest in America may they not call on us, if they should, we were never less prepared, some demon or other certainly possessed us when we disposed of the ships that were prepared to bring over the arms & ammunition from France, both which are now so much wanted that if you do not think it improper you will do your Country a great Service by again pressing the Chevilier to use his Interest to have them brought over in a Frigate. The Scarcity of musket powder is so great in the State owing to our losses by the Enemy, and the necessary consumption of it during the Invasion that an immediate supply is absolutely necessary, and as we have no means of obtaining it but thro’ Congress I request that you use your Endeavours to procure from them three or four Tuns, that they owe us so much is beyond a doubt, but if you can not obtain it in return for what we have expended, rather than be disappointed I would take it on account till our demands can be adjusted. If you succeed please to send it on immediately in Waggons to Westham, which you know is not above six Miles from hence and is not much out of the way, the waggonage shall be certainly paid on their arrival. If you can’t procure it this way, perhaps it may be bought in the Town for Tobacco on Rappahannock or Powtamac rivers, to be paid on the delivery of the Powder, in which case you’l please to contract for it, and inform me immediately. the price we have fixed you have below, but if that can not be obtained, I know of no other Mode of doing Justice to the State & the Seller but by having it fixed by the agent for commutables here & a Merchant of reputation on either of those rivers chosen by the Seller. No business of consequence is yet done by the Assembly.
I am &c.
B. H.
